SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 20, 2014 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 0-22750 33-02224120 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 3777 Willow Glen Drive El Cajon, California 92019-4601 (Address of principal executive office) Issuer's telephone number:(619) 383-6600 Section 5Corporate Governance and Management Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On June 20, 2014, Jonathan Gregory was appointed to the board of directors of Royale Energy, Inc., by the remaining directors.He serves until the next election of the board at the Company’s annual meeting, at which time he is expected to stand for election to a full term on the board.He is an independent member of the Company’s board of directors. Mr. Gregory’s qualifications to serve on the Company’s board of directors include his 25 years of experience in banking, with a focus primarily on reserve based lending to both public and private oil and gas companies.He has also served as chief financial officer for a private independent exploration and production company, where he was actively engaged in raising equity and acquisitions and development activities. Mr. Gregory, age 50, has been CFO of AmeriCo Energy Resources, LLC since February 2014.From April 2012 to February 2014, he was CFO of J & S Oil & Gas, LLC.From January 2005 to March 2012, he was Executive Vice President of Texas Capital Bank, N.A. Mr. Gregory replaces George Watters, who resigned from the Company’s board of directors on June 20, 2014, for health reasons.Mr. Watters has served on the Company’s board with distinction since 1991. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Exhibit 99.1Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYALE ENERGY, INC. Date:June 26, 2014 /s/ Stephen M. Hosmer Stephen M. Hosmer, Co-President, Co-Chief Executive Officer and Chief Financial Officer
